PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/792,584
Filing Date: 24 Oct 2017
Appellant(s): van Heusden et al.



__________________
LANCE G. WIMMER (Reg. No. 71,156)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding Appellant’s arguments drawn to the rejection of the pending claims under 35 U.S.C. § 101, Examiner respectfully disagrees and submits that the claims are drawn to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the claims are drawn to a system, machine-readable medium, and method for analytics, predictions, and reporting. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of  analytics, predictions, and reporting, by specifically “identifying a plurality of incidents…”, “performing an interactive analysis based on the plurality of incidents…”, “generating widget data based upon the interactive analysis”, “generating a widget configured to present the widget data”; and 
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In view of the Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the concept of analytics, predictions, and reporting as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification,  system, machine-readable medium, and method analytics, predictions, and reporting. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. 
Finally, regarding Appellant’s arguments that the claims are directed to an improvement in the technological field, Examiner respectfully disagrees and submits that the claimed invention does not improve the use of computers as a tool by reciting a new way for computers to conduct the analytics, predictions, and reporting of the instant application. Nor do the claims provide any guidance as to how this purported function is achieved. Thus, the instant claims do not claim a patent-eligible technological solution to a technological problem. Furthermore, regarding arguments that the instant claims are drawn to matter that is not well-understood, routine, or conventional, Examiner 
For at least these reasons, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. Although the invention teaches of a system and machine-readable medium, there is also no physical transformation or improvement to the technology that would be more than the idea of itself. Furthermore, in the current language, the claim is merely implemented or executed using a processor and therefore does not improve upon the technology or functionality of the computer beyond the abstract idea. In other words, Examiner submits that the inventive concept, i.e. an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept (of an abstract idea itself)”, is unable to be determined within the limitations as claimed.

Regarding Appellant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 102, Examiner respectfully disagrees and believes the previously applied prior art teaches all the limitations as claimed/argued. Regarding Appellant's 
Regarding Appellant's argument that the cited references do not teach of the presenting of a widget, first, on the homepage and second, on the dashboard, as generally recited by claims 9 and 19, Examiner respectfully disagrees and points again, back to Shah to teach of this limitation. As described previously, this limitation is broadly claimed and merely describes the presentation of a widget on a homepage, then secondly on the dashboard. In this regard, Shah teaches of this element, as described above in the dashboard layout, where the adhoc dashboard includes a widget creation interface including selectable widget types that the dashboard is configured to create as well as a dashboard layout generator used to generate a layout for the user interface (i.e. dashboard) visualizing timeseries data, where the dashboard layout is a schema that defines the relative locations of various widgets which can be rendered and displayed as part of the user interface and the dashboard layout can define a grid with rows and columns that are used to define the location of each widget, and finally where the dashboard layout generated can provide a framework with predefined widgets and the framework can read dashboard layout description and render the user interface, 
Regarding Appellant's argument that the cited references do not teach of in response to an electronic notification, an acceptance of the invention and, in response to receiving the acceptance, enabling presentation of the graphical dashboard by the recipient, as generally recited by claim 10, Examiner respectfully disagrees and submits that Shah still teaches of this limitation. Examiner submits that this limitation is broadly 
Regarding Appellant's argument that the cited references do not teach of the notification criteria comprising of an all-time high criteria, an all-time low criteria, a less than value criteria, a more than value criteria, or any combination thereof, as generally recited by claim 13, Examiner respectfully disagrees and points back to Shah to teach of this limitation. Examiner submits that this limitation is broadly claimed and merely describes any particular notification criteria, which are all relative values of said criteria, in any combination thereof. In this regard, Shah teaches of this element of notification criteria, that is a certain criteria or threshold that would invoke some sort of notification, as described in the FDD layer that provides on-going fault detection for building subsystems, devices, and control algorithms, where the FDD can automatically diagnose and respond to detected faults, by providing an alert message to a user, as well as in the monitoring of energy use intensity for various facilities within the portfolio, which relates to the energy index of a certain facility within the portfolio (see at least pg. 9, [0118]; and pg. 24, [0248-0250]). In this description at least and the cited paragraphs, Examiner reiterates that Shah does in fact teach of the broadly claimed language of the notification criteria, related to fault detection (i.e. the diagnosis and detection of what value constitutes a fault, e.g. the less than or more than value criteria), as well as the energy use intensity of particular facilities (i.e. high/low values of energy use, e.g. all time high or low criteria). Therefore, under broadest reasonable interpretation of said claims, Examiner submits that Shah does in fact teach of this element and is therefore maintained as relevant art.

Finally, regarding Appellant's argument that the cited references do not teach of identifying a set of tables, columns, or both having a relationship within a predetermined degree with an incident table storing the plurality of incidents; and defining the options based upon the set of tables, columns, or both, as generally recited by claim 17, Examiner respectfully disagrees and refers to Shah to teach of this limitation. Examiner submits that this limitation is broadly claimed and merely describes identifying either a set of tables or columns as related to a predetermined degree with an incident table and defining generated options based according (i.e. a threshold for the set of tables or columns and a related action based on said threshold). In this regard, and as described previously, Shah teaches of this element in the collected data over a period of time that is combined into streams of timeseries data that include both a timestamp and a data value, where the data collector collects the raw data and generates a raw data timeseries, which can then be charted into a particular charting widget that displays the plurality of time series data and the data samples can further include additional 










Respectfully submitted,
/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683         

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.